Citation Nr: 1537485	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for status post meniscectomy and plica excision, right knee, reduced from 20 to 10 percent effective March 1, 2011.

2.  Evaluation of degenerative disc disease of the lumbar spine and facet joint arthropathy of the lumbar spine currently evaluated as 20 percent disabling.

3.  Evaluation of left lower extremity lumbar pseudoradicular pain syndrome currently evaluated as 10 precent disabling.

4.  Evaluation of right lower extremity lumbar pseudoradicular pain syndrome currently evaluated as 0 percent disabling.    


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent
ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March and July 2012 substantive appeals, the Veteran requested a travel Board hearing before a member of the Board.  The November 2013 VA Form 8 Certification of Appeal document acknowledges the Veteran's request but did not indicate that the hearing had been held.  A VA Form 27-0820, Report of General Information, dated in June 2015, notes that C.B., the Veteran's spouse payee called to state that her and the Veteran were divorced on May 27, 2015.  She asserted that the Veteran had left the house.  C.B.'s address was noted on the form.  In July 2015, a videoconference hearing notification letter was sent to the same address that was documented on the VA Form 27-0820 when C.B. called and indicated that the Veteran had left the house.  The Veteran did not report for his scheduled hearing.  As there is some indication that the Veteran may not have received notice of his hearing, he should be scheduled for another Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to obtain his correct mailing address as it appears that his last known address of record may not be correct (C.B. stated he left the house).  The correct address should be ascertained and revised in the VA system accordingly.

2.  Then the AOJ should take appropriate action to schedule the Veteran for a videoconference hearing to be held before a Veterans Law Judge.  A copy of the letter scheduling the Veteran for that hearing should be included in the record.  In addition, his representative should be notified.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the issues should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

